United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Grand Rapids, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1528
Issued: February 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 12, 2009 appellant filed a timely appeal with the Board of September 25, 2008
and April 20, 2009 decisions of the Office of Workers’ Compensation Programs denying her
occupational disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant established that she sustained bilateral plantar fibromas in
the performance of duty.
On appeal, counsel asserts that the Office’s denial of the claim was “contrary to fact and
law.”
FACTUAL HISTORY
On July 9, 2008 appellant, then a 50-year-old distribution clerk, filed an occupational
disease claim (Form CA-2) for bilateral plantar fibromas sustained in the performance of duty.

She first became aware of the condition and its possible relation to her federal employment on
March 25, 2008. Appellant explained that walking 1,000 steps a day on concrete floors
aggravated preexisting plantar fibromas which were previously under control following excision
surgery in 1998. She stopped work on June 17, 2008.
Appellant submitted reports from attending podiatrists Drs. Terrence J. Emiley,
Michael G. David and Michael J. Trompen. Dr. Emiley opined on June 3, 1999 that prolonged
walking at work aggravated bilateral plantar fibromas. In a November 20, 2003 report,
Dr. David diagnosed a recurrent plantar fibroma of the left foot. He opined that prolonged
standing at work “could have” inflamed the preexistent fibroma. Dr. Trompen stated in a
November 15, 2007 letter that appellant’s plantar fibromas could be aggravated by prolonged
standing. However, appellant could perform her current sedentary position without difficulty.
In a June 19, 2008 report, Dr. John D. Maskill, an attending Board-certified orthopedic
surgeon, noted that appellant worked sorting mail in a seated position. On examination,
Dr. Maskill found a two by three centimeter (cm) nodule in the inner arch of the left foot and a
one cm square nodule with smaller satellite lesions in the medial border of the right foot. He
diagnosed bilateral plantar fibromas and prescribed orthotics. Dr. Maskill stated that plantar
fibromas frequently recurred after surgery.
In a July 29, 2008 letter, the Office advised appellant of the type of medical and factual
evidence needed to establish her claim. It emphasized the importance of submitting a
rationalized report from her attending physician explaining how and why work factors would
cause the claimed condition.
In a September 4, 2008 letter, the employing establishment contended that appellant
exaggerated the amount of walking required. Appellant did not submit additional evidence.
By decision dated September 25, 2008, the Office denied the claim on the grounds that
causal relationship was not established. It accepted that appellant’s duties required walking
approximately 1,000 steps a day on concrete floors. However, appellant did not submit medical
evidence supporting that the accepted work factors caused or aggravated any medical condition.
In an October 2, 2008 letter, appellant requested a telephonic hearing, held
February 18, 2009. The hearing representative noted that the Office denied appellant’s two prior
claims for plantar fibromas.1 Appellant underwent excision surgery on one foot in 1997. She
began work at the employing establishment in February 1998, then had excision surgery on both
feet later that year. Appellant asserted that walking on concrete floors at work caused the
regrowth of fibromas in both feet. She was on modified sedentary duty beginning in 2003 due to
accepted right carpal tunnel syndrome.2 The hearing representative advised appellant of the
additional medical evidence needed to establish her claim.
1

On August 30, 2003 appellant filed an occupational disease claim for plantar fibromas under File
No. xxxxxx458. She filed a second claim for plantar fibromas on May 28, 2006 under File No. xxxxxx020. These
claims are not before the Board on the present appeal.
2

File No. xxxxxx061. This claim is not before the Board on the present appeal.

2

After the hearing, the employing establishment submitted June 15 and 27, 2008 work
restrictions from Dr. Maskill, limiting appellant to sedentary work with no standing, walking or
climbing. The employing establishment asserted that it complied with these restrictions.
By decision dated and finalized April 20, 2009, the Office denied modification, finding
that the medical evidence was insufficiently rationalized to establish causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.4 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6
ANALYSIS
Appellant claimed that she sustained bilateral plantar fibromas due to walking on
concrete floors at work on or before March 25, 2008. She submitted a June 3, 1999 medical
report from Dr. Emiley, an attending podiatrist, opining that prolonged walking at work
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989).

5

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

6

Solomon Polen, 51 ECAB 341 (2000).

3

aggravated plantar fibromas, but he did not explain how or why walking on concrete would
cause or aggravate the claimed condition. His opinion is insufficiently rationalized to establish
causal relationship.7
Dr. Maskill noted on June 19, 2008 that plantar fibromas frequently recurred after
surgery. He provided June 15 and 27, 2008 restrictions limiting appellant to sedentary work with
no walking but did not explain how or why walking on concrete floors at work would cause or
aggravate appellant’s plantar fibromas. This lack of rationale diminishes the probative value of
his report in establishing the claimed causal relationship.8
Dr. David and Dr. Trompen both stated that prolonged standing at work could have
aggravated the preexisting plantar fibromas. The speculative nature of these opinions reduces
their probative value.9 Also, Dr. Trompen opined that appellant was able to perform her
sedentary position without difficulty. This tends to negate appellant’s assertion that work factors
caused or aggravated plantar fibromas.
The Board notes that appellant was advised by a July 29, 2008 letter, and at the hearing,
of the necessity of submitting medical evidence explaining how and why work factors would
cause or contribute to the claimed plantar fibromas. Appellant did not submit such evidence;
therefore, she failed to meet her burden of proof in establishing causal relationship.
On appeal, counsel asserts that the Office’s denial of appellant’s claim was “contrary to
fact and law.” As stated, appellant did not submit sufficient rationalized medical evidence
establishing a causal relationship between walking on concrete floors at work and the claimed
bilateral plantar fibromas. Therefore, the Office’s denial of the claim was appropriate under the
facts and circumstances of this case.
CONCLUSION
The Board finds that appellant has not established that she sustained bilateral plantar
fibromas in the performance of duty.

7

Deborah L. Beatty, 54 ECAB 340 (2003) (medical reports not containing rationale on causal relationship are
entitled to little probative value).
8

Id.

9

T.M., 60 ECAB ___ (Docket No. 08-975, issued February 6, 2009).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 20, 2009 and September 25, 2008 are affirmed.
Issued: February 2, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

